
	

113 HR 4053 IH: VA Timely Mammogram Results Act of 2013
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4053
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mrs. Negrete McLeod introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish
			 standards for the provision of mammograms at health care facilities of the
			 Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the VA Timely Mammogram Results Act of 2013.
		2.Standards for provision of mammograms
			(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the
			 following section:
				
					1720H.Standards for providing results of mammograms at Department facilitiesThe Secretary shall establish standards with respect to the timeliness of providing to patients the
			 results of mammograms performed at a facility of a Department and
			 reporting such results. In establishing such standards, the Secretary
			 shall take into consideration the best practices of the private sector.
					.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 1720G the following new item:
				
					
						1720H. Standards for providing results of mammograms at Department facilities..
			
